IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,845



                  EX PARTE CHARLES ERIC WILLIAMS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. F-0627918-TK IN CRIMINAL DISTRICT COURT NO. 4
                         FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver a controlled substance and sentenced to twenty-five years’ imprisonment. He did

not appeal his conviction.

        Applicant contends, among other things, that his counsel rendered ineffective assistance

because he failed to timely file a notice of appeal. The trial court has determined that trial counsel

failed to timely file a notice of appeal. We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. F-0627918-TK

from Criminal District Court No. 4 of Dallas County. Applicant is ordered returned to that time at

which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a

meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

        Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: February 13, 2008
Do Not Publish